i



    TO:    TROY    C        BENNETT,    CLERK                            JUNE   11,   2015
           COURT       OF    CRIMINAL    APPEALS
           Supreme Ct.          Bldq,,    201   W.   14th   St
           P.O.    Box 12308 Captial Stat.
           Austin,          Texas   78711-2308

    FM:    OSCAR       DAVILA #1819944
           McConnell       Unit
           3001 South Emily Drive
           Beeville,          Texas

    RE: CAUSE #1322703; PETITION FOR DISCRETIONARY REVIEW #1322703.
         from the 263 DISTRICT COURT OF HARRIS COUNTY, TEXAS;

    Dear   Honorable         Clerk,

           I am writing in request to receive the status on the above-
    mentioned Cause No. and the PDR.                    I am asking to see if it has
    been received from my Attorney Ms. Sarah V. Wood, Assistant
    Public Defender, Harris County, Texas, State Bar #24048898,
    at 1201 Franklin 13th Floor,                Houston,     Texas 77002.

           I was told that this was sent to this Honorable Court and
    have been waiting to see if there was going to be a response
    to the P.D.R..              I thank you for your time and consideration
    in this very important matter and look forward to your speedy
    response.




    I   REMAIN:                                              RESPECTFULLY,



                                                                    rAVILA #1819944
                                                             McConnell Unit
                                                             3001 South Emily Drive
                                                             Beeville,       Texas    78102




                                                                      RECEIVED IN
                                                                 COURT OF CRIMINAL APPEALS
                                                                        JUN 15 2015
cc:        TB/Clerk                                                  AfcelAGGStasGierK
           personal copy